I do not find in the amended answer when considered in its entirety allegations sufficient to constitute a defense or sufficient to constitute a basis for affirmative relief. There is no showing in the pleadings except those which lead to the conclusion that the area sought to be ousted was never legally included in the municipality. It never has (according to the pleadings) received municipal benefits and in its present physical condition is not fit to be the recipient of municipal benefits.
Therefore the judgment of ouster should be affirmed.